DETAILED ACTION
The following is a Final Office Action in response to communications filed November 1, 2022.  Claims 1–2 are amended; and claims 3–20 are newly added.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
With respect to the previous rejection of claims under 35 U.S.C. 112(a), Applicant asserts that the rejection of record is deficient because “the Examiner has not set forth any ‘express findings of fact’ nor provided any reasoning or analysis as to whether ‘a person skilled in the art’ would or would not have recognized that the inventor was in possession of the invention”.  Examiner disagrees.
As noted in the rejection of record, paragraphs 29–33 of Applicant’s Specification indicate that the step of “characterizing a first risk score” is performed by a computer system “based on characteristics of the instance of non-compliant behavior”.  However, Applicant’s Specification fails to provide any specific process or algorithm used to characterize the risk to produce a risk score.  For example, Applicant’s Specification fails to disclose the specific process by which content characteristics, type of behavior, or type of content characteristics are used to produce a risk score.  Although, Applicant’s Specification indicates that the recited characteristics may produce quantified risk score percentages, Applicant’s Specification fails to disclose how Applicant calculates a risk score.
MPEP 2161.01(I) sets forth the criteria for determining whether there is adequate written description support for computer-implemented functional claim limitations and states that original claims may lack written description support when “the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient)” such that “one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  
Here, Applicant’s Specification does not explain the steps/procedure for characterizing a risk score.  Instead, Applicant’s Specification describes the inputs and the resulting output of a risk characterization process without disclosing any details of the underlying process or algorithm.  As a result, Applicant’s Specification does not describe the recited subject matter in such a way as to convey possession of the invention to one of ordinary skill in the art.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection is maintained and reasserted below.
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.
Applicant first asserts that the rejection of record is improper because the asserted Step 2A Prong One analysis does not properly identify the limitations that recite an abstract idea or provide any reasoning or analysis as to why the elements recite an abstract idea.  Examiner disagrees and notes that pages 3–4 of the Non-Final Office Action mailed on July 1, 2022 expressly identify the abstract elements of claim 1 and explain why those limitations recite an abstract idea.  
Further, Examiner notes that Applicant’s remarks do not address any of the included analysis.  Specifically, Applicant has not presented any arguments beyond generic, unsupported assertions that the identified elements do not recite certain methods of organizing human activity or mental processes.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that, under Step 2A Prong Two, the rejection of record fails to provide any analysis of the additional elements.  Examiner disagrees.  As noted by Applicant, the rejection of record expressly addresses the additional computing devices and the additional step for accessing a video feed.  As a result, Applicant’s remarks are not persuasive.
Further, to the extent that Applicant intends to assert that the rejection of record is deficient because all claim elements were not addressed under Step 2A Prong Two, Examiner notes that the Step 2A Prong Two analysis is limited to additional elements.  As noted by Applicant, the proper evaluation under Step 2A Prong Two starts by identifying whether there are any additional elements recited in the claim beyond the judicial exception.  As a result, any claim element that recites an abstract idea under Step 2A Prong One is not an additional element for consideration under Step 2A Prong Two.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the amended elements integrate the abstract idea into a practical application under Step 2A Prong Two.  Examiner disagrees and notes that Applicant’s amended elements are addressed for the first time below.
Finally, Applicant asserts that the claims integrate the abstract idea into a practical application in view of Claim 1 of Example 40.  Examiner disagrees.  As noted by Applicant, claim 1 of Example 40 included additional elements that integrate the abstract idea into a practical application because the additional elements reflected an improvement to other technology or a technical field by improving network monitoring.  Applicant has not presented any arguments or rationale to assert that the pending claims embody a technical improvement or analogize the pending claims to Claim 1 of Example 40.  As a result, Applicant’s remarks are not persuasive. 
With respect to Step 2B, Applicant asserts that the rejection of record is improper because the rejection does not fulfill the requirements of Step 2B by providing support that demonstrates the well-understood, routine, and conventional nature of the additional elements.  Examiner disagrees.  
MPEP 2106.07(a)(III) states that “there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.”  The previous rejection asserts that the step of “accessing” is a well-understood, routine, and conventional computer function and provides support (see Non-Final Act. 5); and there are no other assertions that the elements are well-understood, routine, and conventional.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection is maintained and reasserted below.
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant’s remarks have been fully considered but are not persuasive. 
Applicant first asserts that the references of record do not disclose the amended elements of claim 1.  Examiner disagrees and directs Applicant to the updated rejection below, wherein the amended elements are addressed for the first time.
Applicant’s remaining arguments have been fully considered but are not persuasive.  More particularly, Applicant’s remaining assertions address the references of record individually without considering the teachings in combination.  As a result, Applicant’s remarks are not persuasive because “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a step for “characterizing a first risk score for the first instance of non-compliant behavior based on the first type of non-compliant behavior and the set of content characteristics”.  Although paragraphs 29–33 of Applicant’s Specification generally disclose characterizing a risk score according to non-compliant behavior and type of content rendered on a display, Applicant’s Specification does not disclose any process or algorithm used to characterize risk or explain the procedure Applicant employs to characterize risk.  
As a result, Applicant’s Specification does not fully set forth the claimed element in such a way as to reasonably convey that the inventors had possession of the claimed invention; and claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Claims 2–14, which depend from claim 1, inherit the deficiencies described above, and as a result, claims 2–14 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Further, claims 16–19 recite steps for “characterizing a [] risk score for the first instance of non-compliant behavior”.  As a result, claims 16–19 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the same reasons as stated above with respect to claim 1.
Claim 1, as amended, further recites a step for “predicting a first instance of non-compliant behavior”.  However, Applicant’s Specification does not disclose any functionality for “predicting” compliant or non-compliant behavior.  As a result, the element of “predicting a first instance of non-compliant behavior” amounts to new matter, and claim 1 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
As noted above, claims 2–14, which depend from claim 1, inherit the deficiencies described above, and as a result, claims 2–14 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Further, claims 13–17 recite elements for “predicting” instances of non-compliant behavior.  As a result, claims 13–17 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the same reasons as stated above with respect to claim 1.
As an additional matter, claims 18–19, which depend from claims 15 and 17, inherit the deficiencies described above.  As a result, claims 18–19 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 3 recites elements for “extracting a compliance score” and “updating the compliance score based on the first instance of non-compliant behavior”.  Although paragraph 39 of Applicant’s Specification generally discloses calculating and updating a compliance score, Applicant’s Specification does not disclose any process or algorithm used to calculate or update the compliance score or explain the procedure Applicant employs to calculate or update the compliance score.  
As a result, Applicant’s Specification does not fully set forth the claimed element in such a way as to reasonably convey that the inventors had possession of the claimed invention; and claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 8 and 20 recite elements for “characterizing a difference between the first image and the model image” and “in response to the difference exceeding a threshold difference” performing functions.  Although paragraph 22 of Applicant’s Specification generally disclose characterizing a difference between images and comparing the difference to a threshold, Applicant’s Specification does not disclose how differences are characterized or quantified such that the difference is comparable to a threshold.  
As a result, Applicant’s Specification does not fully set forth the claimed element in such a way as to reasonably convey that the inventors had possession of the claimed invention; and claims 8 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 9–12, which depend from claim 8, inherit the deficiencies described above, and as a result, claims 9–12 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “at a first time during the work period, extracting a first set of features from a first subset of frames in the video feed …”; “predicting a first instance of non-compliant behavior of a first type …”; “accessing a set of content characteristics representative of content rendered on a display of the computing device during the first time period”; and “characterizing a first risk score for the first instance of non-compliant behavior based on the first type of non-compliant behavior and the set of content characteristics”.
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people and/or fundamental economic principles or practices for mitigating risk because the elements recite a process for managing non-compliant user behavior according to risk analysis.  Additionally, the elements for “extracting”, “detecting”, “accessing a set of content characteristics”, “characterizing”, and “flagging” recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–14 further describe the process for managing non-compliant behavior according to risk analysis.  As a result, claims 2–14 similarly recite certain methods of organizing human activity and/or mental processes, and claims 2–14 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a computing device in a population of computing devices, a camera, a database, and steps for accessing a video feed, recording frames to a video file, and storing the video file.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the steps for accessing, recording, and storing are insignificant extrasolution activities to the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–3 and 5–14 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–3 and 5–14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claim 4 includes an additional element that does not recite an abstract idea under Step 2A Prong One and is included beyond the additional elements recited in claim 1.  The additional element of claim 4 is a step for “writing the first subset of frames to a rolling buffer”.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional element does no more than generally link the use of the abstract idea to a particular technological environment or field of use.  As a result, claim 4 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a computing device in a population of computing devices, a camera, a database, and steps for accessing a video feed, recording frames to a video file, and storing the video file.  The additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the steps for accessing, recording, and storing are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies storing and retrieving information in memory and electronic recordkeeping as conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–3 and 5–14 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–3 and 5–14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claim 4 includes an additional element that does not recite an abstract idea under Step 2A Prong One and is included beyond the additional elements recited in claim 1.  The additional element of claim 4 is a step for “writing the first subset of frames to a rolling buffer”.  The additional element does not integrate the abstract idea into a practical application because the additional element does no more than generally link the use of the abstract idea to a particular technological environment or field of use.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 4 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

With respect to Step 2A Prong One of the framework, claim 15 recites an abstract idea.  Claim 15 includes limitations for “at a first time during the work period: extracting a first set of features from a first set of frames in the first video feed”; “accessing a compliance model linking features extracted from employee video feeds to instances of non-compliant behavior”; “based on the compliance model and the first set of features, predicting a first instance of non-compliant behavior …”; “in response to predicting the first instance of non-compliant behavior: flagging the first video file for further investigation”; “at a second time during the work period: extracting a second set of features from a second set of frames …”; “based on the compliance model and the second set of features, predicting absence of non-compliant behavior …”; “in response to predicting absence of non-compliant behavior, verifying compliance of the second employee at the second time.”
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people and/or fundamental economic principles or practices for mitigating compliance risks because the elements recite a process for managing non-compliant user behavior according to compliance risk modeling.  Additionally, each element for “extracting”, “accessing” “predicting”, “flagging”, and “verifying” recites mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 16–19 further describe the process for managing non-compliant behavior according to risk analysis.  As a result, claims 16–19 similarly recite certain methods of organizing human activity and/or mental processes, and claims 16–19 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 15.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 15 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 15 include computing devices in a population of computing devices, cameras, and steps for accessing video feeds and recording to a video file.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the steps for accessing and recording are insignificant extrasolution activities to the recited abstract idea.  As a result, claim 15 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 16–19 do not include any additional elements beyond those recited with respect to claim 15.  As a result, claims 16–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 15.
With respect to Step 2B of the framework, claim 15 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 15 include computing devices in a population of computing devices, cameras, and steps for accessing video feeds and recording to a video file.  The additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the steps for accessing and recording are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies storing and retrieving information in memory and electronic recordkeeping as conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 15 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 16–19 do not include any additional elements beyond those recited with respect to claim 15.  As a result, claims 16–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 15.

With respect to Step 2A Prong One of the framework, claim 20 recites an abstract idea.  Claim 20 includes limitations for “at a first time during the work period, accessing a first image of the first employee …”; “accessing a first model image of the first employee …”; “characterizing a first difference between the first image and the first model image”; “in response to the first difference exceeding a threshold difference: interpreting a first instance of a non-compliant camera setup for the first employee; generating a first prompt to adjust positioning of the first camera …; and transmitting the first prompt to the first employee”; “at a second time succeeding the first time during the work period: accessing a second image …; “characterizing a second difference …”; and “in response to the second difference exceeding the threshold difference: generating a notification indicating failure to verify camera setup …; and transmitting the notification to a manager associated with the first employee”; and “at a third time during the work period: accessing a third image of a second employee …”; “accessing a second model image of the second employee …”; “characterizing a third difference between the second image and the second model image; and “in response to the third difference falling below the threshold difference, verifying camera setup for the second employee during the work period.”
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements recite a process for managing non-compliant employee behavior according to an employee camera setup.  Additionally, each element for “accessing [an] image”, “accessing a [] model image”, “characterizing a [] difference”, “interpreting [an] instance”, and “verifying camera setup” recites mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 20 recites an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 20 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include computing devices in a population of computing devices, cameras, and steps for accessing video feeds.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the steps for accessing are insignificant extrasolution activities to the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 20 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include computing devices in a population of computing devices, cameras, and steps for accessing video feeds.  The additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computing components that are merely used as a tool to perform the recited abstract idea, and the steps for accessing are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies retrieving information in memory as conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.

Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5–7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (U.S. 2021/0158465) in view of Swafford (U.S. 2019/0124118).
Claim 1:  Burris discloses a method for monitoring non-compliant behaviors of employees in a distributed workforce, the method comprising: 
during a work period, accessing a video feed of a first employee captured by a camera coupled to a computing device (See FIG. 1 and paragraphs 50–51 and 68, wherein video feed data is accessed by a threat detection manager); 
at a first time during the work period, extracting a first set of features from a first subset of frames in the video feed (See paragraphs 78–81, in view of paragraphs 40 and 59, wherein observed behavior is analyzed according to extracted behavioral and physical features); 
predicting a first instance of non-compliant behavior of a first type, performed by the first employee during the period based on the first set of features (See paragraphs 78–81, in view of paragraphs 40, 43, and 59, wherein non-compliant behaviors and types are identified according to extracted behavioral and physical features); 
accessing a set of content characteristics representative of an object during the period (See paragraphs 21–22, in view of paragraphs 17 and 33, wherein object identifiers are accessed to identify objects, and wherein threat policies are implemented according to object type; see also paragraph 22, wherein identifiers are utilized to identify transaction and task types with respect to observed non-compliant behavior); 
characterizing a first risk score for the first instance of non-compliant behavior based on the first type of non-compliant behavior and the set of content characteristics (See paragraphs 97–98, in view of paragraphs 78–81, wherein a risk score is assessed according to identified behaviors and objects); and 
in response to the risk score exceeding a threshold risk, recording the first subset of frames, in the video feed, to a first video file (See paragraph 43, in view of paragraph 54, wherein a video clip from the video file is generated based on comparing a threat score to a threshold); and 
storing the first video file in a non-compliant event data store for further investigation (See paragraph 43, in view of paragraphs 54 and 101, wherein threat instances are indexed to the video feed and a clip is generated).  Burris does not expressly disclose the remaining claim elements.
Swafford discloses during a work period, accessing a video feed of a first employee captured by a camera coupled to a computing device, in a population of computing devices, operated by the first employee, the population of computing devices operated by employees in a distributed workforce (See FIG. 9 and paragraphs 130–131 and 149–152, wherein user behavior is monitored by accessing a device camera attached to an endpoint device operated by employee agents);
extracting a first set of features from a first subset of frames in the video feed captured during a first time period within the work period (See paragraphs 149–152, in view of paragraph 51, wherein behavior is monitored with respect to particular periods of time);
accessing a set of content characteristics representative of content rendered on a display of the computing device during the first instance of non-compliant behavior (See paragraphs 150–151, wherein sensitive content is identified on a display); 
characterizing a first risk score for the first instance of non-compliant behavior based on the first type of non-compliant behavior and the set of content characteristics (See paragraph 156, in view of paragraphs 150–152, wherein risk is assessed with respect to user behavior and displayed content); and
storing in a non-compliant event database (See FIG. 4 and paragraph 56, wherein results of the analytics operations are stored).
Burris discloses a system directed to assessing threats using behavioral analysis and monitoring.  Swafford similarly discloses a system directed to monitoring entity behavior to identify security risks.  Each reference discloses a system directed to using behavioral analysis to assess risk.  The technique of assessing risk with respect to displayed content is applicable to the system of Burris as they each share characteristics and capabilities; namely, they are directed to using behavioral analysis to assess risk.
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Swafford to the teachings of Burris would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate behavioral analysis in risk assessments into similar systems.  Further, applying risk assessments based on displayed content to Burris would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable risk management.
Claim 5:  Burris discloses the method of Claim 1, wherein storing the first video file for further investigation comprises: storing the first video file in the non-compliant event data store (See paragraph 43, in view of paragraphs 54 and 101, wherein threat instances are indexed to the video feed and a clip is generated); and queueing a security administrator, associated with the distributed workforce, to review the first video file for further investigation (See paragraph 43, wherein all collected data is passed to a reviewer).  Burris does not expressly disclose a database.
Swafford discloses storing in a non-compliant event database (See FIG. 4 and paragraph 56, wherein results of the analytics operations are stored).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 6:  The method of Claim 1, wherein storing the first video file in the non-compliant event database for further investigation comprises: generating a first record of the first instance of non-compliant behavior; linking the first risk score to the first record; linking the first video file to the first record; and storing the first record for further investigation (See paragraph 43, wherein all collected data, including a threat score and video clip, is passed to a reviewer, and wherein all collected data is implicitly linked in the collection).  Burris does not expressly disclose a database.
Swafford discloses storing in a non-compliant event database (See FIG. 4 and paragraph 56, wherein results of the analytics operations are stored).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Burris discloses the method of Claim 6: wherein linking the first risk score to the first record further comprises linking content during the first time period and the first risk score to the first record; and wherein storing the first record for further investigation comprises storing the first record for further investigation by a security administrator associated with the distributed workforce (See paragraph 43, wherein all collected data, including a threat score and video clip, is passed to a reviewer, and wherein all collected data is implicitly linked in the collection).  Burris does not expressly disclose a database.
Swafford discloses linking content rendered on the display of the computing device during the first time period and the first risk score to the first record and storing the first record in the non-compliant event database (See FIG. 4 and paragraph 56, wherein results of the analytics operations are stored).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 13:  Burris discloses the method of Claim 1, further comprising: during the work period, accessing a second video feed of a second employee captured by a second camera coupled to a computing device (See paragraph 35, in view of FIG. 1 and paragraphs 50–51 and 68, wherein video feed data is accessed by a threat detection manager according to zones); 
extracting a second set of features from a second subset of frames, in the second video feed (See paragraph 35, in view of paragraphs 78–81, in view of paragraphs 40 and 59, wherein observed behavior is analyzed according to extracted behavioral and physical features according to zones); and
predicting absence of non-compliant behavior for the second employee during the period based on the second set of features (See paragraphs 78–81, in view of paragraphs 40, 43, and 59, wherein non-compliant behaviors and types are identified according to extracted behavioral and physical features, and wherein compliant behaviors are implicitly predicted).  Burris does not expressly disclose the remaining claim elements.
Swafford discloses during the work period, accessing a second video feed of a second employee captured by a second camera coupled to a second computing device, in the population of computing devices, operated by the second employee (See FIG. 9 and paragraphs 130–131 and 149–152, wherein user behavior is monitored by accessing a device camera attached to an endpoint device operated by employee agents); 
at a second time during the work period, extracting a second set of features from a second subset of frames, in the second video feed, captured during the first time period within the work period (See paragraphs 149–152, in view of paragraph 51, wherein behavior is monitored with respect to multiple instances occurring within a particular period of time); 
predicting behavior for the second employee during the first time period based on the second set of features (See paragraphs 149–152, in view of paragraph 51, wherein behavior is monitored with respect to multiple instances occurring within a particular period of time).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (U.S. 2021/0158465) in view of Swafford (U.S. 2019/0124118), and in further view of BARAK et al. (U.S. 2020/093341).
Claim 2:  Burris discloses the method of claim 1, further comprising, in response to the risk score threshold risk: generating a notification comprising a warning regarding the first instance of non-compliant behavior and transmitting the notification to the first employee (See paragraphs 43 and 54, as above, wherein the offending staff member is notified according to threat score threshold considerations). Although Burris discloses utilizing risk score thresholds, Burris and Swafford do not expressly disclose the remaining elements of claim 2.
Barak discloses in response to the risk score falling below the threshold risk, generating a notification comprising a warning; and transmitting the notification (See FIG. 5., wherein a warning is transmitted when a risk is above a 3rd risk threshold but below a 1st risk threshold).
As disclosed above, Burris discloses a system directed to assessing threats using behavioral analysis and monitoring, and Swafford discloses a system directed to monitoring entity behavior to identify security risks.  Barak discloses a system directed to monitoring and managing industrial risks using behavioral baselines.  Each reference discloses a system directed to using behavioral analysis to assess risk.  The technique of utilizing warnings when a risk score is below a threshold is applicable to the system of Burris and Swafford as they each share characteristics and capabilities; namely, they are directed to using behavioral analysis to assess risk.
One of ordinary skill in the art would have recognized that applying the known technique of Barak would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barak to the teachings of Burris and Swafford would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate behavioral analysis in risk assessments into similar systems.  Further, applying risk warning thresholds to Burris and Swafford would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable risk management.
Claim 14:  Burris discloses the method of Claim 1, further comprising: during the work period, accessing a second video feed of a second employee captured by a second camera coupled to a computing device (See paragraph 35, in view of FIG. 1 and paragraphs 50–51 and 68, wherein video feed data is accessed by a threat detection manager according to zones); 
extracting a second set of features from a second subset of frames, in the second video feed (See paragraph 35, in view of paragraphs 78–81, in view of paragraphs 40 and 59, wherein observed behavior is analyzed according to extracted behavioral and physical features according to zones); 
predicting a second instance of non-compliant behavior of a second type, performed by the second employee during the period, based on the second set of features (See paragraphs 78–81, in view of paragraphs 40, 43, and 59, wherein non-compliant behaviors and types are identified according to extracted behavioral and physical features); 
characterizing a second risk score for the second instance of non-compliant behavior based on the second type of non-compliant behavior and the second set of content characteristics (See paragraphs 97–98, in view of paragraphs 78–81, wherein a risk score is assessed according to identified behaviors and objects); and 
in response to the second risk score threshold risk: generating a warning indicating detection of the second instance of non- compliant behavior (See paragraphs 43 and 54, as above, wherein the offending staff member is notified according to threat score threshold considerations); and 
transmitting the warning to the second employee (See paragraphs 43 and 54, as above, wherein the offending staff member is notified according to threat score threshold considerations).  Burris does not expressly disclose the remaining claim elements.
Swafford discloses during the work period, accessing a second video feed of a second employee captured by a second camera coupled to a second computing device, in the population of computing devices, operated by the second employee (See FIG. 9 and paragraphs 130–131 and 149–152, wherein user behavior is monitored by accessing a device camera attached to an endpoint device operated by employee agents); 
at a second time during the work period, extracting a second set of features from a second subset of frames, in the second video feed, captured during the first time period within the work period (See paragraphs 149–152, in view of paragraph 51, wherein behavior is monitored with respect to multiple instances occurring within a particular period of time); 
accessing a second set of content characteristics representative of content rendered on a second display of the second computing device during the first time period (See paragraphs 149–152, wherein sensitive content is identified on a display with respect to each endpoint user); 
characterizing a second risk score for the second instance of non-compliant behavior based on the second type of non-compliant behavior and the second set of content characteristics (See paragraph 156, in view of paragraphs 150–152, wherein risk is assessed with respect to user behavior and displayed content with respect to each endpoint user); and 
in response to the second risk falling below the threshold: discarding the second instance of non-compliant behavior (See paragraph 88, wherein irrelevant events are deleted).  
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Burris and Swafford do not expressly disclose the remaining claim elements.
Barak discloses in response to the risk score falling below the threshold risk, generating a warning; and transmitting the warning (See FIG. 5., wherein a warning is transmitted when a risk is above a 3rd risk threshold but below a 1st risk threshold).
One of ordinary skill in the art would have recognized that applying the known technique of Barak would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 2.

Claims 3 and 15–16 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (U.S. 2021/0158465) in view of Swafford (U.S. 2019/0124118), and in further view of Miller et al. (U.S. 2018/0091654).
Claim 3:  As disclosed above, Burris and Swafford disclose the elements of claim 1.  Although Burris discloses flagging the first employee for further investigation (See citations above), Burris does not expressly disclose the remaining claim elements.
Swafford discloses in response to predicting the first instance of non-compliant behavior: accessing an employee profile, in a set of employee profiles, associated with the first employee (See paragraph 114, wherein user behavior profile is stored in a user profile, and wherein the user profile is implicitly accessed in response to behavioral events);
extracting a score for the first employee within an initial time period preceding the first time (See paragraph 156, in view of paragraphs 51 and 150–152, wherein risk is assessed with respect to user behavior according to particular periods of time); and
updating the profile based on the first instance of non-compliant behavior (See paragraph 114, wherein user behavior profile is stored in a user profile, and wherein the user profile is implicitly updated in response to behavioral events).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Burris and Swafford do not expressly disclose the remaining claim elements.
Miller discloses extracting a compliance score for the first employee from the employee profile, the compliance score representing employee compliance; updating the compliance score based on the first instance of non-compliant behavior; and in response to the compliance score falling below a threshold compliance, flagging the first employee for further training (See paragraphs 116–119, wherein a running compliance score is determined and compared to a threshold for training assignment).
As disclosed above, Burris discloses a system directed to assessing threats using behavioral analysis and monitoring, and Swafford discloses a system directed to monitoring entity behavior to identify security risks.  Miller discloses a system directed to monitoring and managing agent compliance.  Each reference discloses a system directed to using behavioral analysis.  The technique of utilizing compliance scores and thresholds is applicable to the system of Burris and Swafford as they each share characteristics and capabilities; namely, they are directed to using behavioral analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Miller would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Miller to the teachings of Burris and Swafford would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate behavioral analysis into similar systems.  Further, applying compliance scores and thresholds to Burris and Swafford would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable behavioral management.
Claim 15:  Burris discloses a method for monitoring non-compliant behaviors of employees in a distributed workforce, the method comprising: 
during a work period: accessing a first video feed, in a set of video feeds, of a first employee captured by a first camera coupled to a first computing device (See paragraph 35, in view of FIG. 1 and paragraphs 50–51 and 68, wherein video feed data is accessed by a threat detection manager according to zones); and 
accessing a second video feed, in the set of video feeds, of a second employee captured by a second camera (See paragraph 35, in view of FIG. 1 and paragraphs 50–51 and 68, wherein video feed data is accessed by a threat detection manager according to zones); 
at a first time during the work period: extracting a first set of features from a first set of frames in the first video feed (See paragraph 35, in view of paragraphs 78–81, in view of paragraphs 40 and 59, wherein observed behavior is analyzed according to extracted behavioral and physical features according to zones; see also paragraph 30, wherein analysis may be performed at selected times of the day); 
accessing a compliance manager linking features extracted from employee video feeds to instances of non-compliant behavior (See paragraphs 77–81, wherein the manager matches features of the video feed to non-compliant behavior types); 
based on the compliance manager and the first set of features, predicting a first instance of non-compliant behavior of a first type for the first employee at the first time (See paragraphs 77–81, wherein the manager matches features of the video feed to non-compliant behavior types); 
in response to predicting the first instance of non-compliant behavior: recording the first set of frames, in the first video feed, to a first video file (See paragraph 43, in view of paragraph 54, wherein a video clip from the video file is generated based on comparing a threat score to a threshold); and 
flagging the first video file for further investigation (See paragraph 43, in view of paragraph 54, wherein a video clip from the video file is generated and sent for review based on comparing a threat score to a threshold); and 
at a second time during the work period: extracting a second set of features from a second set of frames in the second video feed (See paragraph 35, in view of paragraphs 78–81, in view of paragraphs 40 and 59, wherein observed behavior is analyzed according to extracted behavioral and physical features according to zones; see also paragraph 30, wherein analysis may be performed at selected times of the day); 
based on the compliance manager and the second set of features, predicting absence of non-compliant behavior for the second employee at the second time (See paragraphs 77–81, wherein the manager implicitly identifies an absence of non-compliant behavior according to the analyzed features).  Burris does not expressly disclose the remaining claim elements. 
Swafford discloses during a work period: accessing a first video feed, in a set of video feeds, of a first employee captured by a first camera coupled to a first computing device, in a population of computing devices, operated by the first employee (See FIG. 9 and paragraphs 130–131 and 149–152, wherein user behavior is monitored by accessing a device camera attached to an endpoint device operated by employee agents); and 
accessing a second video feed, in the set of video feeds, of a second employee captured by a second camera coupled to a second computing device, in the population of computing devices, operated by the second employee (See FIG. 9 and paragraphs 130–131 and 149–152, wherein user behavior is monitored by accessing a device camera attached to an endpoint device operated by employee agents);
in response to predicting absence of non-compliant behavior, verifying compliance of the second employee at the second time (See paragraph 88, wherein irrelevant data events are identified and discarded according to design choice verification).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Burris and Swafford do not expressly disclose the remaining claim elements.
Miller discloses accessing a compliance model linking features extracted from employee feeds to instances of non-compliant behavior (See paragraph 97, wherein compliance models are accessed to correlate interaction compliance features).
One of ordinary skill in the art would have recognized that applying the known technique of Miller would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Claim 16:  Burris discloses the method of Claim 15, wherein recording the first set of frames to the first video file and flagging the first video file for further investigation in response to predicting the first instance of non-compliant behavior comprises: 
accessing a set of content characteristics (See paragraphs 21–22, in view of paragraphs 17 and 33, wherein object identifiers are accessed to identify objects, and wherein threat policies are implemented according to object type; see also paragraph 22, wherein identifiers are utilized to identify transaction and task types with respect to observed non-compliant behavior); 
characterizing a first risk score for the first instance of non-compliant behavior based on the set of content characteristics and the first type of non-compliant behavior (See paragraphs 97–98, in view of paragraphs 78–81, wherein a risk score is assessed according to identified behaviors and objects); and 
in response to the first risk score exceeding a threshold risk score: recording the first set of frames to the first video file (See paragraph 43, in view of paragraph 54, wherein a video clip from the video file is generated based on comparing a threat score to a threshold); and 
flagging the first video file for further investigation (See paragraph 43, in view of paragraph 54, wherein a video clip from the video file is generated and sent for review based on comparing a threat score to a threshold).  Burris does not expressly disclose the remaining claim elements.
Swafford discloses accessing a set of content characteristics representative of content rendered on a display of the computing device at the first time (See paragraphs 150–151, wherein sensitive content is identified on a display).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (U.S. 2021/0158465) in view of Swafford (U.S. 2019/0124118), and in further view of AIMONE et al. (U.S. 2019/0384392).
Claim 4:  As disclosed above, Burris and Swafford disclose the elements of claim 1.  
Burris further discloses the method of Claim 1: wherein extracting the first set of features from the first subset of frames comprises: extracting the first set of features from the first subset of frames (See paragraphs 78–81, in view of paragraphs 40 and 59, wherein observed behavior is analyzed according to extracted behavioral and physical features extracted from a video feed); and 
wherein recording the first subset of frames to the first video file comprises recording contents to the first video file (See paragraph 43, wherein a clip is generated from the video feed).  Burris and Swafford do not expressly disclose the remaining claim elements.
Aimone discloses writing the first subset of frames to a rolling buffer; and extracting features from the first subset of frames in the rolling buffer; and wherein recording the first subset of frames to the first video file comprises recording contents of the rolling buffer to the first video file (See paragraph 198, wherein a circular buffer is utilized to tag and upload a subset of frames in response to an event).
As disclosed above, Burris discloses a system directed to assessing threats using behavioral analysis and monitoring, and Swafford discloses a system directed to monitoring entity behavior to identify security risks.  Aimone discloses a system directed to monitoring and managing events using a wearable computing apparatus.  Each reference discloses a system directed to using analyzing video feeds for events.  The technique of utilizing a rolling buffer is applicable to the system of Burris and Swafford as they each share characteristics and capabilities; namely, they are directed to event analysis using video feeds.
One of ordinary skill in the art would have recognized that applying the known technique of Aimone would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Aimone to the teachings of Burris and Swafford would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate event analysis into similar systems.  Further, applying a rolling buffer to Burris and Swafford would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable event management.

Claims 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (U.S. 2021/0158465) in view of Swafford (U.S. 2019/0124118), and in further view of Miller et al. (U.S. 2018/0091654) and BARAK et al. (U.S. 2020/0193341).
Claim 17:  As disclosed above, Burris, Swafford, and Miller disclose the elements of claim 15.
Burris further discloses the method of Claim 15: wherein recording the first set of frames to the first video file and flagging the first video file for further investigation in response to predicting the first instance of non-compliant behavior comprises: 
characterizing a first risk score for the first instance of non-compliant behavior based on content and the first type of non-compliant behavior (See paragraphs 97–98, in view of paragraphs 78–81, wherein a risk score is assessed according to identified behaviors and objects); and 
in response to the first risk score exceeding a threshold risk score, recording the first set of frames to the first video file and flagging the first video file for further investigation (See paragraph 43, in view of paragraph 54, wherein a video clip from the video file is generated and sent to a reviewer based on comparing a threat score to a threshold); and 
further comprising, at a third time during the work period: extracting a third set of features from a third set of frames in the third video feed (See paragraph 35, in view of paragraphs 78–81, in view of paragraphs 40 and 59, wherein observed behavior is analyzed according to extracted behavioral and physical features according to zones; see also paragraph 30, wherein analysis may be performed at selected times of the day); 
based on the compliance manager and the third set of features, predicting a second instance of non-compliant behavior of a second type for the third employee at the third time (See paragraphs 77–81, wherein the manager matches features of the video feed to non-compliant behavior types); and 
in response to predicting the second instance of non-compliant behavior: characterizing a second risk score for the second instance of non-compliant behavior based on content and the second type of non-compliant behavior (See paragraphs 97–98, in view of paragraphs 78–81, wherein a risk score is assessed according to identified behaviors and objects); and 
in response to the second risk score and the threshold risk: generating a warning indicating detection of the second instance of non-compliant behavior (See paragraphs 43 and 54, as above, wherein the offending staff member is notified according to threat score threshold considerations); and 
transmitting the warning to the third employee (See paragraphs 43 and 54, as above, wherein the offending staff member is notified according to threat score threshold considerations).  Burris does not expressly disclose the remaining claim elements.
Swafford discloses characterizing a risk score for the instance of non-compliant behavior based on content rendered on a first display of the first computing device and the type of non-compliant behavior (See paragraph 156, in view of paragraphs 51 and 150–152, wherein risk is assessed with respect to user behavior and displayed content, and wherein content types are identified, including confidential content)
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Burris and Swafford do not expressly disclose the remaining claim elements.
Miller discloses based on the compliance model and the set of features, predicting an instance of non-compliant behavior (See paragraph 97, wherein compliance models are accessed to correlate interaction compliance features).
One of ordinary skill in the art would have recognized that applying the known technique of Miller would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.  Burris, Swafford, and Miller do not expressly disclose the remaining claim elements.
Barak discloses in response to the risk score falling below the threshold risk, generating a notification comprising a warning; and transmitting the notification (See FIG. 5., wherein a warning is transmitted when a risk is above a 3rd risk threshold but below a 1st risk threshold).
As disclosed above, Burris discloses a system directed to assessing threats using behavioral analysis and monitoring, Swafford discloses a system directed to monitoring entity behavior to identify security risks, and Miller discloses a system directed to monitoring and managing agent compliance.  Barak discloses a system directed to monitoring and managing industrial risks using behavioral baselines.  Each reference discloses a system directed to using behavioral analysis to assess entities.  The technique of utilizing warnings when a risk score is below a threshold is applicable to the systems of Burris, Swafford, and Miller as they each share characteristics and capabilities; namely, they are directed to using behavioral analysis to assess entities.
One of ordinary skill in the art would have recognized that applying the known technique of Barak would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barak to the teachings of Burris, Swafford, and Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate behavioral analysis in entity assessments into similar systems.  Further, applying risk warning thresholds to Burris, Swafford, and Miller would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable management.
Claim 18:  Examiner notes that the elements describing the set of content characteristics as confidential information do not patentably limit the steps for “accessing” content characteristics because the steps are performed the same no matter the set of characteristics.  As a result, the elements have been afforded limited patentable weight because the elements amount to no more than nonfunctional descriptive material.  However, the elements have been mapped for purposes of compact prosecution.
Although Burris discloses characterizing first and second risk scores for instances of non-compliant behavior based on types of non-compliant behavior (See citations above), Burris does not expressly disclose the remaining elements of claim 18.
Swafford discloses wherein characterizing the first risk score for the first instance of non-compliant behavior based on content rendered on the first display of the first computing device and the first type of non-compliant behavior comprises: 
accessing a first set of content characteristics representative of content rendered on the first display of the first computing device during the first time period, the first set of content characteristics representative of confidential information (See paragraphs 150–151, wherein sensitive content is identified on a display); and 
characterizing the first risk score for the first instance of non-compliant behavior based on the first set of content characteristics and the first type of non-compliant behavior (See paragraph 156, in view of paragraphs 51 and 150–152, wherein risk is assessed with respect to user behavior and displayed content, and wherein content types are identified, including confidential content); and 
wherein characterizing the second risk score for the second instance of non-compliant behavior based on content rendered on the third display of the third computing device and the second type of non-compliant behavior comprises: 
accessing a second set of content characteristics representative of content rendered on the third display of the third computing device during the first time period, the second set of content characteristics representative of nonconfidential information (See paragraphs 150–151, wherein sensitive content is identified on a display); and 
characterizing the second risk score for the second instance of non-compliant behavior based on the second set of content characteristics and the second type of non-compliant behavior, the second risk score less than the first risk score (See paragraph 156, in view of paragraphs 51 and 150–152, wherein risk is assessed with respect to user behavior and displayed content, and wherein content types are identified, including confidential content; see also paragraph 202, wherein higher risk activities are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (U.S. 2021/0158465) in view of Swafford (U.S. 2019/0124118), and in further view of BARAK et al. (U.S. 2020/0193341), Miller et al. (U.S. 2018/0091654), and VanBlon et al. (U.S. 2019/0279485).
Claim 19:  Examiner notes that the elements describing the type of behavior as either the presence of a recording device or the absence of the user do not patentably limit the steps for “characterizing” risk scores because the steps are performed the same no matter the behavioral type.  As a result, the elements have been afforded limited patentable weight because the elements amount to no more than nonfunctional descriptive material.  However, the elements have been mapped for purposes of compact prosecution.  
As disclosed above, Burris, Swafford, Barak, and Miller disclose the elements of claim 15.  Although Burris discloses characterizing first and second risk scores for instances of non-compliant behavior based on types of non-compliant behavior (See citations above), Burris does not expressly disclose the remaining elements of claim 19.
Swafford discloses wherein characterizing the first risk score for the first instance of non-compliant behavior based on content rendered on the first display of the first computing device and the first type of non-compliant behavior comprises: characterizing the first risk score for the first instance of non-compliant behavior based on content rendered on the first display and the first type of non-compliant behavior (See paragraph 156, in view of paragraphs 51 and 150–152, wherein risk is assessed with respect to user behavior and displayed content, and wherein content types are identified); and 
wherein characterizing the second risk score for the second instance of non-compliant behavior based on content rendered on the third display of the third computing device and the second type of non-compliant behavior comprises: characterizing the second risk score for the second instance of non-compliant behavior based on content rendered on the second display and the second type of non-compliant behavior, the second risk score less than the first risk score (See paragraph 156, in view of paragraphs 51 and 150–152, wherein risk is assessed with respect to user behavior and displayed content, and wherein content types are identified; see also paragraph 202, wherein higher risk activities are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Swafford would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Burris, Swafford, Miller, and Barak do not expressly disclose the remaining claim elements.
VanBlon discloses the first type of non-compliant behavior comprising presence of a recording device proximal the first environment; and the second type of non-compliant behavior comprising absence of the user (See paragraph 26, wherein the presence of a mobile device within a restricted zone or the absence of the device along a typical/normal path is a non-compliant behavior).
As disclosed above, Burris discloses a system directed to assessing threats using behavioral analysis and monitoring, Swafford discloses a system directed to monitoring entity behavior to identify security risks, Miller discloses a system directed to monitoring and managing agent compliance, and Barak discloses a system directed to monitoring and managing industrial risks using behavioral baselines.  VanBlon discloses a system directed to detecting unauthorized physical presence.  Each reference discloses a system directed to using behavioral analysis to assess entities.  The technique of utilizing proximity and absence indicators is applicable to the systems of Burris, Swafford, Miller, and Barak as they each share characteristics and capabilities; namely, they are directed to using behavioral analysis to assess entities.
One of ordinary skill in the art would have recognized that applying the known technique of VanBlon would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of VanBlon to the teachings of Burris, Swafford, Miller, and Barak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate behavioral analysis in entity assessments into similar systems.  Further, applying proximity and absence indicators to Burris, Swafford, Miller, and Barak would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable management.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623